Per Curiam.
This appeal from defendant’s jury conviction and subsequent sentence for armed robbery, MCLA § 750.529 (Stat Ann 1971 Cum Supp § 28.797), seeks appellate relief on the basis that the conduct and actions of the trial judge so prejudiced the jury as to deny defendant a fair trial. In support of this claim, defendant attacks the suggestion of the trial judge that defense counsel examine defendant by question and answer instead of continuing defendant’s narrative recitation; the trial judge’s statement to the jury that they would not be deliberating in the evening; and com*711ment by the trial judge during instructions respecting defendant’s prior convictions.
Discussion of these claims is obviated because they were not saved for review by objection at trial. People v. Goldsmith (1970), 21 Mich App 473, 478. Nor has defendant demonstrated to this Court that his trial resulted in a miscarriage of justice.
Affirmed.